Order filed September 29, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00504-CV
                                   ____________

                            VALARIS PLC, Appellant

                                         V.

                          GORDON GILLIES, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-36729

                             ABATEMENT ORDER

      On September 19, 2022, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 31, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.